In an action to recover damages for injuries alleged to have been caused by the negligence of an employee of defendant, order dismissing the third party complaint alleging that the said employee was, at the time of the accident, under the control of the third party defendant-respondent and engaged in the work of the third party defendant-respondent, affirmed, with $10 costs and disbursements. The third party defendant is not a person “who is or may be liable ” to the third party plaintiff for all or part of the plaintiff’s claim in the main action. (Civ. Prac. Act, § 193-a; Braxton v. Mendelson, 233 N. Y. 122; Twelfth Annual Report of N. Y. Judicial Council, 3946, pp. 192-217.) Hagarty, Acting P. J., Carswell, Nolan and Sneed, JJ., concur. [See post, p. 977.]